Appeal from award for permanent loss of use of eye. The questions are whether claimant sustained an injury to the eye, and causal relation between such injury, if any, and the present disability. The claimant himself gave direct testimony of the accident and injury to the eye and there is also sufficient medical testimony to support the finding of causal relation. Award unanimously affirmed, with costs to the State Industrial Board against the appellant. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.